Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This office action is in response to application 16/282,097and Response filed on 05/27/21.  Previously withdrawn claims 10-20 have been rejoined based on Applicant’s amendment.  Claims 8-9 have been canceled. Claims 21-24 have been newly created. Claims 1-7 and 10-24 remain pending in the application.

Claim Objections
2.  Claims 2-3, 5-7, 12-15 and 18 are objected to because of the following informalities:  in lines 1 replace “wherein” with --, wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

3.  Claims 1-4, 10, 13-15, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al. (U.S. Pub. No.: 20150244194) in view of Scheucher (U.S. Patent 8,729,865).
Claim 1 A battery charging system (Abstract) comprising:
a first electrical connector (as shown in Fig.4, a charging circuit board (PCB) A 30 (first electrical connector) - ¶¶ 41-44) including a first conductor (a positive terminal P (first conductor) - ¶¶ 53-54; Fig.6), a second conductor (a communication terminal S1 (second conductor) - ¶¶ 53-55; Fig.6), and a third conductor (a negative terminal N (third conductor) - ¶¶ 53-54; Fig.6), wherein the first conductor is electrically coupled to the third conductor (the positive terminal P (first conductor) coupled through a power circuit 31 to the negative terminal N (third conductor) - ¶¶ 53-54; Fig.6), and the second conductor is electrically isolated from and disposed between the first and third conductors (as shown in Fig.6, the communication terminal S1 (second conductor) is electrically isolated from and disposed between positive terminal P (first conductor) and the negative terminal N (third conductor) – Fig.6);
a second electrical connector (as shown in Fig.4, a charging circuit board (PCB) B 30 (second electrical connector) - ¶¶ 41-44) including a first conductor (a positive terminal P (first conductor) - ¶¶ 53-54; Fig.6), a second conductor (a communication terminal S1 (second conductor) - ¶¶ 53-55; Fig.6), and a third conductor (a negative terminal N (third conductor) - ¶¶ 53-54; Fig.6), wherein the first conductor is electrically coupled to the third conductor (the positive terminal P (first conductor) coupled through a power circuit 31 to the negative terminal N (third conductor) - ¶¶ 53-54; Fig.6), and the second conductor is electrically isolated from and disposed between the first and third conductors (as shown in Fig.6, the communication terminal S1 (second conductor) is electrically isolated from and disposed between positive terminal P (first conductor) and the negative terminal N (third conductor) – Fig.6);
Claim 10 A device (Abstract) comprising:
a first electrical connector (as shown in Fig.4, a charging circuit board (PCB) A 30 (first electrical connector) - ¶¶ 41-44) including a first conductor (a positive terminal P (first conductor) - ¶¶ 53-54; Fig.6), a second conductor (a communication terminal S1 (second conductor) - ¶¶ 53-55; Fig.6), and a third conductor (a negative terminal N (third conductor) - ¶¶ 53-54; Fig.6), wherein the first conductor is electrically coupled to the third conductor (the positive terminal P (first conductor) coupled through a power circuit 31 to the negative terminal N (third conductor) - ¶¶ 53-54; Fig.6), and the second conductor is electrically isolated from and disposed between the first and third conductors (as shown in Fig.6, the communication terminal S1 (second conductor) is electrically isolated from and disposed between positive terminal P (first conductor) and the negative terminal N (third conductor) – Fig.6);
a second electrical connector (as shown in Fig.4, a charging circuit board (PCB) B 30 (second electrical connector) - ¶¶ 41-44) including a first conductor (a positive terminal P (first conductor) - ¶¶ 53-54; Fig.6), a second conductor (a communication terminal S1 (second conductor) - ¶¶ 53-55; Fig.6), and a third conductor (a negative terminal N (third conductor) - ¶¶ 53-54; Fig.6), wherein the first conductor is electrically coupled to the third conductor (the positive terminal P (first conductor) coupled through a power circuit 31 to the negative terminal N (third conductor) - ¶¶ 53-54; Fig.6), and the second conductor is electrically isolated from and disposed between the first and third conductors (as shown in Fig.6, the communication terminal S1 (second conductor) is electrically isolated from and disposed between positive terminal P (first conductor) and the negative terminal N (third conductor) – Fig.6);
With respect to claims 1 and 10 Tabuchi does not explicitly describes the battery charging system/mobile device, wherein a first shelf disposed facing the first electrical connector, and a second shelf disposed facing the second electrical connector, and a first shelf portion and a second shelf portion that is spaced apart from the first shelf
portion by a predetermined distance, and a third shelf portion and a fourth shelf portion that is spaced apart from the third shelf portion by the predetermined distance.
As to claim 1 Scheucher in combination with Tabuchi teaches the battery charging system (Abstract; col.1, ll.13-20), wherein a first shelf disposed facing the first electrical connector, and a second shelf disposed facing the second electrical connector (as shown in Figs.1D-1H, each shelve 103 in a row (first and second shelves) disposed facing contacts 131 and 132 in each shelve, which conduct energy (first and second electrical connector) to corresponding batteries 102 – col.15, ll.24-42; Figs.1D-1H);
As to claim 10 Scheucher in combination with Tabuchi teaches the mobile device, wherein a first shelf portion and a second shelf portion that is spaced apart from the first shelf portion by a predetermined distance (as shown in Figs.1, 1A, 1C-1H, each first shelf portion is spaced apart from the second shelf portion by spacers 105 (predetermined distance) - col.16, ll.58-67; col.17, ll.1- 14; Figs.1, 1A, 1C-1H), the first shelf portion and the second shelf portion being disposed facing the first electrical connector (as shown in Figs.1D-1H, each shelve 103 in a row (first and second shelves) disposed facing contacts 131 and 132 in each shelve, which conduct energy (first and second electrical connector) to corresponding batteries 102 – col.15, ll.24-42; Figs.1D-1H); and
a third shelf portion and a fourth shelf portion that is spaced apart from the third shelf portion by the predetermined distance (as shown in Figs.1, 1A, 1C-1F, in most-bottom row each bottom portion of each third and fourth  shelf portion are spaced by a rods 104 apart from each other and from a bottom portion of an enclosure 101 - ), the third shelf portion and the fourth shelf portion being disposed facing the second electrical connector (as shown in Figs.1D-1H, each shelve 103 in a row (first and second shelves) disposed facing contacts 131 and 132 in each shelve, which conduct energy (first and second electrical connector) to corresponding batteries 102 – col.15, ll.24- 42; Figs.1D-1H).

4.  As to claims 2-4, 13-15, 19 and 21-23 Tabuchi in combination with Scheucher discloses:
Claims 2, 13-14 The battery charging system/device, wherein the first conductor of the first electrical connector, the second conductor of the first electrical connector, the third conductor of the first electrical connector, the first conductor of the second electrical connector, the second conductor of the second electrical connector, and the third conductor of the second electrical connector are parallel (Fig.3);
Claim 3 The battery charging system, wherein the first and third conductors of the first electrical connector and the first and third conductors of the second electrical connector are electrically coupled to a reference potential (¶ 54);
Claim 4 The battery charging system, further comprising a battery case having a first lid on which a third electrical connector is disposed, the third electrical connector including a first conductor, a second conductor, and a third conductor, wherein the first conductor is electrically coupled to the third conductor, and the second conductor is electrically isolated from and disposed between the first and third conductors, and wherein the first and third conductors of the third electrical connector are electrically coupled to a first terminal of a battery, and the second conductor of the third electrical connector is electrically coupled to a second terminal of the battery (¶¶ 11; 18; 21; 23; 39-45; ¶¶ 53-54; Fig.6);
Claim 15 The mobile device, wherein the first and third conductors of the first electrical connector, and the first and third conductors of the second electrical connector are electrically coupled together (¶¶ 53-54; Fig.6);
Claim 19 The mobile device further comprising an electronic device electrically coupled to the first connector and the second connector (¶¶ 53-55; 59);
Claims 21-22 The battery charging system/device further comprising a first charge device configured to provide a charging voltage to the second conductor of the first electrical connector; and a second charge device configured to provide the charging voltage to the second conductor of the second electrical connector (¶¶ 47-53; 58-60);
Claim 23 The battery charging system further comprising a first sensor electrically coupled to at least one of the conductors of the first electrical connector, wherein the first sensor electrically couples the at least one of the conductors of the first electrical connector to the first charge device when the first sensor is in a first state, and does not electrically couple the at least one of the conductors of the first electrical connector to the first charge device when the first sensor is in a second state; and a second sensor electrically coupled to at least one of the conductors of the second electrical connector, wherein the second sensor electrically couples the at least one of the conductors of the second electrical connector to the second charge device when the second sensor is in a first state, and does not electrically couple the at least one of the conductors of the first electrical connector to the second charge device when the second sensor is in a second state (¶¶ 53-55; 59).
5.  Claims 5, 11-12, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi in view of Scheucher and further in view of Baldwin et al. (U.S. Pub. No.: 20090181290).
With respect to claims 5, 11-12, 20 and 24 Tabuchi in combination with Scheucher do not explicitly describe the battery charging system/device, wherein the battery case is disposed at a predetermined position, an image sensor communicatively coupled to a computer, and further comprising a battery lock.
As to claims 5, 11-12, 20 and 24 Baldwin in combination with Tabuchi and Scheucher discloses:
Claim 5 The battery charging system, wherein when the battery case is disposed at a predetermined position on the shelf (Abstract; ¶¶ 1; 4; 29-31; Figs.1-4);
Claim 20 The mobile device further comprising an image sensor communicatively coupled to the electronic device, wherein the electronic device is a computer (¶¶ 1; 4; 18; 29-31; Figs.1-4);
Claim 24 The battery charging system further comprising the sensor is in the first state when a battery is disposed at a predetermined position, and the sensor is in the second state when the battery is not disposed at the predetermined position (¶¶ 18; 29; 32-33; 37; 40);
Claims 11-12 The mobile device further comprising a battery lock disposed between the second shelf portion and the third shelf portion, the battery lock configured to selectively retain a battery on one of the first shelf portion and the second shelf portion, or retain the battery on the third shelf portion and the fourth shelf portion (¶¶ 14; 17; 22-33; 37-43).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Baldwin’s teaching regarding the battery charging system/device, wherein the battery case is disposed at a predetermined position, an image sensor communicatively coupled to a computer, and further comprising a battery lock to modify Tabuchi‘s and Scheucher’s inventions by removing a human element from the operation and, thus, substantially decreasing errors in entry and reception of the battery in the recess, thereby also reducing accidents and damage (¶ 30).
6.  Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi in view of Scheucher and further in view of Donnelly et al. (U.S. Patent 7,507,500).

As to claims 6-7 Donnelly in combination with Tabuchi and Scheucher recites the battery charging system (col.3, ll.54-67; col.4, ll.1-13), wherein the battery case includes a second lid including a surface formed from Teflon, the battery being disposed on the second lid over the surface formed from Teflon (col.9, ll.53-67; col.10, ll.1-9; col.11, ll.8-13; Fig.8).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Donnelly’s teaching regarding the battery charging system, wherein the battery case includes a second lid including a surface formed from Teflon to modify Tabuchi‘s and Scheucher’s inventions by increasing fire resistance, thereby improving a safety  the battery charging system.
7.  Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi in view of Scheucher and further in view of Rayner et al. (U.S. Patent 10,183,563).
With respect to claims 16-18 Tabuchi in combination with Scheucher do not explicitly disclose that the mobile device further comprising a plurality of wheels.
As to claims 16-18 Rayner in combination with Tabuchi and Scheucher teaches the mobile device further comprising a plurality of wheels supporting the first electrical connector, the second electrical connector, the first shelf portion, the second shelf portion, the third shelf portion, and the fourth shelf portion (Abstract; 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Rayner’s teaching regarding the mobile device further comprising a plurality of wheels to modify Tabuchi‘s and Scheucher’s inventions by delivering to the electric vehicle as required to replace the discharged power source (col.2, ll.64-67; col.3, ll.1-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851